DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 22-39 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 22, the prior art fail to teach either singly or in combination an instrument comprising: wherein the at least a pair of electrical contacts comprises upstanding, spring-loaded pins, and an optical sensor positioned above the contact platform and a first alignment mechanism comprising a light source projecting from the contact platform toward the optical sensor to align the contact platform relative to the optical sensor.
Regarding claim 29, the prior art fail to teach either singly or in combination an instrument for conducting luminescence assays in a multi-well plate, the instrument comprising a plate handling subsystem including a plate carriage for supporting the multi-well plate, wherein the plate carriage comprises a frame and a plate latching mechanism comprising: a plate clamp arm perpendicular to the ledge and comprising a proximate and a distal end relative to the ledge, wherein the arm is attached to the frame at the proximate end and the arm is rotatable in an x-y plate at the distal end, and the arm further comprises an upper clamp including an angled surface configured to engage with the plate; a plate positioning element comprising a rod, a pedal and a spring, wherein the rod is perpendicular to the arm, parallel to the ledge, and attached to the distal end of the arm via the spring, and the pedal is attached to the rod at an angle; and a plate wall parallel to the arm and perpendicular to and disposed between the positioning element and 
Regarding claim 31, an instrument for conducting luminescence assays in a multi-well plate, the instrument comprising a plate handling subsystem including a plate carriage for supporting the multi-well plate, and a plate latching mechanism, wherein the plate carriage defines an aperture having a shape substantially the same as the multi-well plate and having dimensions smaller than the multi-well plate to support a ledge positioned around a perimeter of the multi-well plate, wherein the plate carriage further comprises a first and second stop corresponding to the first and second sides of the multi-well plate, respectively, wherein the plate latching mechanism is movable from an open configuration to accept one multi-well plate to a clamping configuration to latch the multi-well plate to the plate carriage, wherein the plate latching mechanism comprises a first latching member biased to the clamping position and having a pedal adapted to push the first side of the multi-well plate toward the first stop and a plate clamp arm biased to the clamping position and having a bracket pivotally connected to the plate clamp arm and is adapted to push the second side toward the second stop, wherein the first latching mechanism is connected to the plate clamp arm, and wherein the plate latching mechanism comprises at least one biased clamp positioned proximate to second stop to clamp to the skirt of the multi-well tray to the plate carriage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878